DISMISS; and Opinion Filed December 3, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01159-CR

                         VINCENT DEPAUL OATMAN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F13-54925-X

                             MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                Opinion by Justice Lang-Miers
       Vince Depaul Oatman pleaded guilty to burglary of a building and true to two

enhancement paragraphs. Pursuant to a plea agreement, the trial court sentenced appellant to

three years’ imprisonment. Appellant waived his right to appeal as part of the plea agreement.

See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified

that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

131159F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VINCENT DEPAUL OATMAN, Appellant                   On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-13-01159-CR        V.                       Trial Court Cause No. F13-54925-X.
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Lewis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 3rd day of December, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–